Rost, J.,

delivered the opinion of the court.
The defendant having issued an order of seizure upon a mortgage retained by him, to secure the payment of the price of a tract of land, which he had sold to the plaintiff, the latter obtained an injunction, and asked for a rescission of the sale, on the ground, that the mortgages existing on the property at the time of the purchase, had not been raised by the defendant, in conformity with his stipulations, and were still in force, and that the wife of the defendant in particular had not removed her right of mortgage.
The defendant filed a general denial, and produced in evidence, on the trial of the cause, a certificate of the recorder of mortgages, of the parish in which the property is situated, showing that the wife of the defendant had duly renounced, and that previous to the date of the order of seizure, the mortgages mentioned in the'sale to the plaintiff had all been raised, and no others existed upon the property except that of the defendant. Judgment was given in favor of the defendant in the first instance, and the plaintiff appealed.
The certificate of the recorder 0f mortgages is Xé matters it con-on the adverse ^formalities,°ot-that the remmei-ations or raising of the mortgages certificate,1" are "'regular.
Parole evi-deuce -will not showXatXn dijífJiXfXhe "reí cowls of the pa-¡ngeertammórt-f0XX "it'll not best evi-
in dissolving felfean*’only b,e allowed on the judgment actually clue‘
The certificate of the recorder of mortgages is prima facie conclusive against the plaintiff’s pretensions.
If the renunciation of the wife was not in due form, or informalities existed in the raising of the other mortgages, it was his duty to show it. He attempted to introduce a . , . ‘ , ... witness to prove, that he the witness, after a due and dill-gent examination of the records of the parish, could find no act by which the mortgages had been raised, and that the judge, when asked, could not procure the renunciation of the wife. The judge correctly rejected that evidence ; it was not the best in the power of the party, or of which the nature 1 1 J of the case admitted.
There is nothing in the exception taken to the opinion of the court, ordering the case t.o be tried summarily. The 5 ^ & J trial took place in strict conformity with the Code of Practice,
The judge in dismissing the injunction gave judgment in solido against the plaintiff and his surety on the bond, for ten per cent, interest upon the total amount of the mortgage, The plaintiff alleges in this court, that one-third of that sum was not due at the time of the seizure, and that, the court, erred in allowing interest upon it. The act, further amending the Code of Practice, approved on the 25th of March, 1831, provides, that where an injunction is dissolved, the court, in the same judgment, shall condemn the plaintiff and his surety, jointly and severally, to pay to the defendant mte-rest at the rate of t.en per cent, per annum on the amount of the judgment, and no more than twenty per cent, as damages, unless damages to a greater amount be proved. The court does not appear to have allowed any thing on account of damages, and as the order of seizure could only be obtained upon that part of the debt then due, we are of opinion, that interest should not have been allowed upon the whole amount of the mortgage.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be amended, so as to allow the defendant a judgment against Maurice Cannon and Thomas Barrett, in solido, for interest at the rate of ten per *402cent, per annum, from the 11th of July, 1838, till paid, on twenty-four thousand dollars, instead of thirty-six thousand dollars; and that it be otherwise affirmed with costs in the District Court; those of the appeal to be paid by the defendant and appellees.